Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 12/06/2021. 

Terminal disclaimer
       The terminal disclaimer filed on 12/06/2021 is approved hence the double patenting rejection is withdrawn. 

Allowance
Claims 1, 3-11 and 13-20 are allowable.

Reason for Allowance
Independent claims 1 and 11 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),     
 identify, in each of a plurality of documents, segments of the document each including a word or multiple words of the document; determine, for each identified segment, a statistical significance of the segment, the statistical significance indicative of a frequency of the segment in the corresponding document compared to a frequency of the segment in a plurality of other 
  
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                         12/20/2021